DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claims 3 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. A film comprising rib – like elements that are pulled ‘toward a planar configuration’ and having the claimed delta E when subjected to a strain is not disclosed in the original specification.

4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a thickness of layers’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘a thickness of the layer.’

6.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a thickness of film layers’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘a thickness of the layer.’

Claim Rejections – 35 USC § 103
7.         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 A1).

Borchardt et al teach a bag comprising a film (paragraph 0012) comprising rib – like  elements in a strainable network formed from intermittently thicker and thinner regions (paragraph 0139; Figure 19) that are stretched (pressed out of plane; paragraph 0138) for the purpose of providing geometric deformation, which results in less resistive forces to an applied strain than molecular deformation (paragraph 0141).
It therefore would have been obvious for one of ordinary skill in the art to provide for rib – like elements formed from intermittently stretched and thicker regions in order to provide geometric deformation as taught by Borchardt et al.
Wright et al teach a film (paragraph 0001) comprising a core layer comprising LLDPE (paragraph 0029) comprising opacifying agents in the amount of from about 3.0 wt% to about 20.0 wt% (paragraph 0034) that are titanium dioxide, which is a white pigment or carbon black, which is a black pigment (paragraph 0057) and having a thickness of 10.0 m to 50.0 m (paragraph 0035) and a skin layer comprising LLDPE (paragraph 0036) comprising opacifying agents in the amount of from about 3.0 wt% to about 20.0 wt% (paragraph 0037) that are titanium dioxide or carbon black (paragraph 0057) and having a thickness of 2.0 m to 10.0 m (paragraph 0038) that are titanium dioxide or carbon black (paragraph 0057) and having a thickness of 2.0 m to 10.0 m (paragraph 0041), for the purpose of obtaining a film for a bag that has a low manufacturing cost (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a core layer comprising LLDPE comprising opacifying agents in the amount of from about 3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and having a thickness of m to 50.0 m and a skin layer comprising LLDPE comprising opacifying agents in the amount of from about 3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and having a thickness of 2.0 m to 10.0 m in order to obtain a film for a bag that has a low manufacturing cost as taught by Wright et al. Although Wright et al fail to teach a film that has a skin layer that is 20% of the total thickness and comprises 10% by weight carbon black and a core layer that is 80% of the total thickness and comprises 10% by weight titanium oxide, the disclosed ranges of titanium dioxide and carbon black and the disclosed ranges of thickness overlap the ranges of a film that has a skin layer that is 20% of the total thickness and comprises 10% by weight carbon black and a core layer that is 80% of the total thickness and comprises 10% by weight titanium oxide. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. It therefore would have been obvious for one of ordinary skill in the art, in the absence of unexpected results, to provide for a film that is identical to the film disclosed in paragraph 0097 of the instant specification. A film having a white layer ratio of 80%, therefore greater than 40% of the thickness of the film, would therefore be obtained, and the film would have the claimed delta E when subjected to a 47% strain that pulls the rib – like elements until the rib – like  elements are coplanar with the flat regions, as disclosed in paragraph 0098 of the instant specification.
With regard to Claim 5, rib – like elements arranged in a pattern are therefore disclosed.
With regard to Claim 6, a repeating diamond pattern is not explicitly taught by Borchardt et al. However, a diamond pattern is shown schematically at ‘498’ of Figure 23 of Borchardt et al. It would have been obvious for one of ordinary skill in the art to provide for a repeating diamond pattern, as a diamond pattern is shown.

With regard to Claim 8, Stone et al do not explicitly disclose a plurality of layers of a first color and a plurality of layers of a second color that are not alternating layers. However, additional layers are disclosed (paragraph 0086). It would have been obvious for one of ordinary skill in the art to provide for a plurality of layers of a first color and a plurality of layers of a second color, therefore not alternating layers, as additional layers are disclosed.

9. 	Claims 9, 11 – 13 and 15 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 A1) and further in view of Compton (U.S. Patent No. 6,579,584 B1).
Stone et al, Borchardt et al and Wright et al disclose a film as discussed above. With regard to Claims 9, 11 – 13 and 15 – 17, Stone et al, Borchardt et al and Wright et al fail to disclose a bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprise the film.
Compton teaches a bag comprising a first wall and a second wall (first multilayer film sealed to a second multilayer film; Claim 12) that is thermoplastic (column 6, lines 21 – 23) joined along a bottom edge, a first side edge and an opposing second side edge (pouch having side seals and an end seal; column 13, lines 1 – 3), each wall also having additional 
It therefore would have been obvious for one of ordinary skill in the art to provide for a thermoplastic bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprises the film, in order to obtain a food packaging as taught by Compton.

10. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 Al) and Compton (U.S. Patent No. 6,579,584 B1) and further in view of Dorsey et al (U.S. Patent Application No.2012/0269466 A1).
Stone et al, Borchardt et al, Wright et al and Compton disclose a bag as discussed above. Stone et al, Borchardt et al, Wright et al and Compton fail to disclose intermittently stretched regions entirely located in a band proximate a top edge of the bag.
Dorsey et al teach a bag (paragraph 0128) having intermittently stretched regions entirely located in a band proximate a top edge of the bag, as shown in Figure 12 (paragraphs 0134 – 0135) for the purpose of obtaining a bag that is a grocery bag (paragraph 0128).
It therefore would have been obvious for one of ordinary skill in the art to provide for intermittently stretched regions entirely located in a band proximate a top edge of the bag in order to obtain a bag that is a grocery bag as taught by Dorsey et al.

14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 Al) and Compton (U.S. Patent No. 6,579,584 B1) and further in view of Boyd et al (U.S. Patent Application Publication No. 2007/0264468 A1).
Stone et al, Borchardt et al, Wright et al and Compton disclose a bag as discussed above. Stone et al, Borchardt et al, Wright et al and Compton fail to disclose a colorant comprising 80% titanium dioxide by mass and a colorant comprising 55% carbon black by mass and a LLDPE masterbatch.
Boyd et al teach a colorant for a film comprising titanium dioxide or carbon black (pigment; paragraph 0026) in the amount of 20 to 80% by mass in a masterbatch of polyethylene (by weight of a concentrate; paragraph 0027) for the purpose of obtaining opacity of at least 75% (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a colorant comprising titanium dioxide or carbon black in the amount of 20 to 80% by mass in a masterbatch of LLDPE in order to obtain an opacity of at least 75% as taught by Boyd et al. Although the disclosed ranges of amount of titanium dioxide and carbon black are not identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.


s 21 – 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 A1) and Compton (U.S. Patent No. 6,579,584 B1).
Stone et al, Borchardt et al and Wright et al disclose a film as discussed above. With regard to Claims 21 – 23, Stone et al, Borchardt et al and Wright et al fail to disclose a bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprise the film.
Compton teaches a bag comprising a first wall and a second wall (first multilayer film sealed to a second multilayer film; Claim 12) that is thermoplastic (column 6, lines 21 – 23) joined along a bottom edge, a first side edge and an opposing second side edge (pouch having side seals and an end seal; column 13, lines 1 – 3), each wall also having additional layers (column 12, lines 40 – 55) for the purpose of obtaining food packaging (column 25, lines 3 – 6).
It therefore would have been obvious for one of ordinary skill in the art to provide for a thermoplastic bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprises the film, in order to obtain a food packaging as taught by Compton.

ANSWERS TO APPLICANT’S ARGUMENTS
13.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is  therefore withdrawn. 


However, the phrase ‘pulled toward a planar configuration’ is not used.
Applicant also argues, on page 13, that the range disclosed by Wright et al of 3 wt% to 20 wt% is for total additives, instead of being for pigments alone.
However, because other additives are not required by Wright et al, the disclosed range constitutes the range of amount of pigments alone.
Applicant also argues, on page 14, that the film disclosed by Stone et al would not have the claimed color change, because the film would change color before the strain is applied subsequent to the formation of the raised rib – like elements, and because thinning is disclosed by Stone et al.
However, when Stone et al is combined with Borchardt et al, the claimed rib – like elements would be obtained, instead of the extended elements disclosed by Stone et al. The claimed film would therefore be obtained, and the claimed color change would therefore be obtained, after the claimed strain. However, the claimed film is not strained after formation of the rib – like elements, because the limitation of being strained is not positively recited.
Applicant also argues, on page 15, that when Stone et al is combined with Borchardt et al, the claimed rib – like elements would not be obtained, because of the deep drawing and thinning disclosed by Stone.
However, it is not clear that deep drawing is required by Stone. Furthermore, as stated on page 11 of the remarks, the phrase ‘intermittently stretched and thicker regions’ means that regions of the claimed film have been undergone thinning, because of stretching.

However, the claimed film does not have the claimed delta E because, as stated above, the limitation of being strained is not positively recited. A film that is actually strained is not claimed.
Applicant also argues on page 15 that  the range disclosed by Wright et al of 3 wt% to 20 wt% is for total additives, including cavitating agents.
However, it is not clear that cavitating agents are required.
Applicant also argues on page 15 that all of the sample films taught by Wright et al comprise calcium carbonate.
However, it is not clear that calcium carbonate is required.
Applicant also argues, on page 16, that as stated in the original specification, thicknesses and concentrations of pigment must be specifically tailored in order to obtain the claimed color change.
However, it is unclear where the tailoring is discussed in the specification, or why the thicknesses and concentrations of pigment in the specification do not overlap the thicknesses and concentrations of pigment taught by Wright et al.
Applicant also argues, on page 17, that although the Office Action asserts that the film of Stone et al, Borchardt et al and Wright et al could potentially possess the characteristics of the claimed invention, Stone et al, Borchardt et al and Wright et al are insufficient for inherency.
 However, the term ‘inherency’ is not used in the previous Action, and is generally used in connection with anticipation. Furthermore, the film of Stone et al, Borchardt et al and Wright et al overlaps, and therefore includes, the claimed film.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782